DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/20/2021.
 	Applicant's election with traverse of Group I in the reply filed on 05/20/2021 is acknowledged.  The traversal is on the ground(s) that the subject matter of all claims is sufficiently related that a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims. Thus, it is respectfully submitted that the search and examination of the entire application could be made without serious burden. See MPEP §803 in which it is stated that "if the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions.  This is not found persuasive because A) it would be serious burden exists in searching and examining the claims, and inventions are distinct as claimed (claims 1-6 classified in H01M50/298; claims 7-13 classified in H01M50/298).  B) The claimed inventions would have not been obvious over each other within the meaning of 35 USC 103 (claim 1 of the instant application does not read on .
The requirement is still deemed proper and is therefore made FINAL.

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 06/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishimoto et al. US Pub 2010/0271036 (hereinafter Kishimoto).
 	Regarding claim 1, Kishimoto discloses a monitoring apparatus comprising: 
 	a monitoring portion configured to monitor a voltage of each of a 5plurality of battery cells connected in series (¶ 0024, 0062; the detecting circuit 20 of each battery module 100 is connected to the battery ECU 101 through a bus 103), each of the battery cells having an electrode terminal (¶ 0189 and fig. 4, elements 10a, 10b); and 
 	a wiring portion (see fig. 5-9; includes bus bars, conductor lines, conductive plates) that electrically connects the monitoring portion (see fig. 8, element 20; a detecting circuit) and the electrode terminal of the battery cell (see fig. 8, elements 10a, 10b; electrodes), wherein:  
 	10the wiring portion includes a first flexible substrate (see fig. 5, element 40) and a second substrate (fig. 8, element 59; conductive plates) that have flexibility (¶ 0090, 0166-0167; such as copper can be bent) and are integrally linked with each other (¶ 0180; one attachment portion 42 of the voltage/current bus bar 40y is attached to the one conductive plate 59a by soldering…); 
 	a linking part (fig. 5, element 42) where the first flexible substrate and the second flexible substrate (see fig. 8, elements 42 and 59) are linked is bent (¶ 0088; a pair of attachment portions 42 that is bent to extend toward one surface side from one side of the base portion 41); 

    PNG
    media_image1.png
    706
    960
    media_image1.png
    Greyscale

 	the first flexible substrate is connected (electrically connected) with the electrode terminal (see fig. 8 and ¶ 0059);  
 	15the second flexible substrate (fig. 8, element 59) is connected with the monitoring portion (fig. 8, element 20); 
 	one of the first flexible substrate and the second flexible substrate includes an arm (see fig. 8, element 59; a rectangular shaped arm); 
 	another of the first flexible substrate and the second flexible 20substrate other than the one including the arm includes a slit (elements 42 form a slit); and 
 	the arm is fixed to the slit (¶ 0180; by soldering), causing the linking part to be reinforced (¶ 0180).
 	Regarding claim 2, Kishimoto discloses wherein: 
 	the second flexible substrate includes the arm (fig. 8, element 59); and 
 	25the first flexible substrate includes the slit (fig. 8, element 42).
Regarding claim 3, Kishimoto discloses the monitoring apparatus further comprising: 
 	a substrate including the first flexible substrate and the second 30flexible substrate (see fig. 8), the substrate having flexibility (¶ 0019; the circuit board includes a flexible member); and 
 	a wiring pattern provided on the substrate (fig. 8, elements 50-53), wherein: the arm (such as copper) includes a reinforcement material with rigid than a formation material of the substrate (¶ 0082; such as polyimide).
 	Regarding claim 4, Kishimoto discloses wherein: 
 	the battery cells are aligned in a first direction (see fig. 8, X-direction); 
 	each of the battery cells includes a formation surface (see fig. 8, XY plate);  
 	5the electrode terminal of each of the battery cells includes a positive electrode terminal and a negative electrode terminal (¶ 0074), 
 	the positive electrode terminal and the negative electrode terminal being aligned (see fig. 8) in a second direction (Y-direction) crossing the first direction (X-direction); 
 	the positive electrode terminal of a first cell of the battery cells and 10the negative electrode terminal of a second cell of the battery cells are alternately aligned in the first direction (see fig. 8), 
 	which configures a first electrode terminal group in which the positive electrode terminal and the negative electrode terminal are alternately aligned (see fig. 8), and 
 	a second electrode terminal group in which the positive 15electrode terminal and the negative electrode terminal are alternately aligned in a reversed order of the first electrode terminal group (see fig. 8); 

 	the first flexible substrate faces the formation surface (see fig. 8, element 42); 
 	the first flexible substrate is placed between the first electrode 20terminal group and the second electrode terminal group (see fig. 8); and 
 	the monitoring portion and the second flexible substrate are placed on a side surface of a battery cell which is positioned at an end of the battery cells aligned in the first direction (see fig. 8).
 	Regarding claim 5, Kishimoto discloses wherein: 
 	the battery cells are aligned in a first direction (X-direction as defined in fig. 8); 
 	each of the battery cells includes a formation surface (XY plane); 
 	the electrode terminal of each of the battery cells includes a positive electrode terminal and a negative electrode terminal (¶ 0074), 
 	the positive electrode 30terminal and the negative electrode terminal being aligned in a second direction crossing the first direction (Y-direction); 
 	the positive electrode terminal of a first cell of the battery cells and the negative electrode terminal of a second cell of the battery cells are alternately aligned in the first direction (connected in series as shown in fig. 8), 
 	which configures 58 /63a first electrode terminal group in which the positive electrode  terminal and the negative electrode terminal are alternately aligned (see fig. 8), and 
 	a second electrode terminal group in which the positive electrode terminal and the negative electrode terminal are alternately aligned 5in a reversed order of the first electrode terminal group (see fig. 8); 

 	the electrode terminal is provided on the formation surface (XY-plane); and 
 	the first flexible substrate, the second flexible substrate, and the monitoring portion are placed between the first electrode terminal group and 10the second electrode terminal group, and are overlapped with each other on the formation surface (see fig. 8).
 	Regarding claim 6, Kishimoto discloses wherein: the monitoring portion includes a wiring substrate connected with the 15second substrate (see fig. 8); and the monitoring portion further includes a monitoring IC chip placed on the wiring substrate (¶ 0062).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        06/03/2021